DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-21 are pending
Claims 20-21 are new
Claim 1 is currently amended
Claims 1-21 are rejected

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 7-8, 12-15, 18 and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the inorganic coagulant container attachment point” on lines 2-3 and lines 4-5.  There is insufficient antecedent basis for these limitations in the claim.
Claim 5 recites the limitation "a fluid outlet” on line 2.  It is unclear whether Applicant is referring to the same fluid outlet as recited on line 10 of claim 1, or a different fluid outlet.
Claim 7 recites the limitation "the inorganic coagulant container attachment point” on lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "a total dissolved solids value…at least a predetermined set point total dissolved solids value (TDS1)” on lines 3-5.  It is unclear whether Applicant is referring to the same ‘first total dissolved solids value’ and the same ‘at least a predetermined set point total dissolved solids value (TDS1)’ as recited on lines 17 and 22-23, respectively, of claim 1, or a different one.  Also, claim 8 recites the limitation “the network” on line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "a total dissolved solids value…at least a predetermined set point total dissolved solids value (TDS1)” on lines 3-5.  It is unclear whether Applicant is referring to the same ‘first total dissolved solids value’ and the a user” on line 5.  It is unclear whether Applicant is referring to the same user as recited on line 4 of claim 9, or a different user.
Claim 13 recites the limitation "the network” on line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "a total dissolved solids value…at least a predetermined set point total dissolved solids value (TDS1)” on lines 13-14.  It is unclear whether Applicant is referring to the same ‘first total dissolved solids value’ and the same ‘at least a predetermined set point total dissolved solids value (TDS1)’ as recited on lines 17 and 22-23, respectively, of claim 1, or a different one.  Claims 15-18 are also rejected since these claims depend on claim 14.
Claim 15 recites the limitation "the inorganic coagulant container attachment point” on lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the network” on line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "at least a predetermined set point total dissolved solids value (TDS1)” on lines 6-7.  It is unclear whether Applicant is referring to the same ‘at least a predetermined set point total dissolved solids value (TDS1)’ as recited on lines 22-23 of claim 1, or a different one.
Claim 21 recites the limitation "the first location…the inorganic coagulation container connection…the second location…the inorganic coagulation container 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Mitzlaff et al. (US 2012/0000859 A1) (hereinafter “Mit”) in view of Kosanda et al. (US 2007/0175804 A1) (hereinafter “Kosanda”) and further in view of Robertson et al. (US 2013/0240420 A1) (hereinafter “Robertson”).


Mit teaches a system for monitoring and/or controlling wastewater or sludge dewatering or thickening processes (see FIGS. 1-2) (see paragraphs 3, 17-18 and 24 – “an automated system and method for treating wastewater that controls contaminant levels of a plurality of contaminants present in the wastewater…utilizes a controller…”), said system comprising
a wastewater piping comprising a wastewater inlet and a concentrated wastewater outlet (see FIG. 2, entire wastewater treatment system including wastewater inlet 1 and concentrated wastewater outlet 2) (see paragraph 24);
at least one dewatering or thickening device (see FIG. 2, wastewater treatment facility 20 including treatment tank 30) (see paragraphs 24-25 – “the present invention may be practiced in conjunction with a broad spectrum of wastewater filtration systems such as sedimentation systems, clarifiers, separators, equalization tanks and the like…”), attached to said wastewater piping between the inlet and the outlet (see FIG. 2, treatment facility 20 positioned between inlet 1 and outlet 2) (see paragraphs 24-25 – “the present invention may be practiced in conjunction with a broad spectrum of wastewater filtration systems such as sedimentation systems, clarifiers, separators, equalization tanks and the like…”);
a plurality of measurement devices (see FIG. 2, flow meters 140 and pH meters 150) (see paragraph 27); 
at least one total suspended solids measurement device attached to said wastewater piping or a fluid outlet of the dewatering or thickening device (see FIG. 2, multiple total suspended solids sensors 160) (see paragraphs 48-50 – “turbidity meter a total suspended solids sensor 160…total suspended solids (TSS) are continuously monitored…either by a single TSS sensor 160 in the effluent stream 2, or alternatively by a pair of TSS meters 160, one in the effluent stream 2 and one disposed between floc tubes 60 and tank 30…”);
an inorganic coagulant container connected to said wastewater piping (see FIG. 2, plurality of flocculent tubes 60) (see paragraphs 24 and 29-33 – “a plurality of floc (flocculent) tubes 60 may be provided…to mix wastewater 1 with treatment chemicals prior to its introduction into tank 30…a plurality of additive pumps for supplying metered quantities of chemical additives to wastewater stream 1…a coagulant pump 200, and a pair of polymer pumps 210…”);
a pump to control a flow of inorganic coagulant from said inorganic coagulant container to said wastewater piping (see FIG. 2, pumps 200 and 210) (see paragraphs 24 and 29-33 – “a plurality of floc (flocculent) tubes 60 may be provided…to mix wastewater 1 with treatment chemicals prior to its introduction into tank 30…a plurality of additive pumps for supplying metered quantities of chemical additives to wastewater stream 1…a coagulant pump 200, and a pair of polymer pumps 210…”); and
a control unit (see FIG. 2, controller 100 including a microprocessor 102, data memory 104, inputs 110 for accepting electrical signals, and a plurality of outputs 112 for supplying signals to system 10 components”) (see paragraphs 26, 33, 36-37 and 49);
wherein the flow of inorganic coagulant is adapted to be controlled in relation to values measured by the plurality of measurement devices and the total suspended solids (TSS) measurement device (see paragraphs 26, 33, 36-37 and 49 – “a controller programmable logic controllers (PLCs) having configurable input and output cards, distributed logic controllers, personal computers or proprietary microprocessors…a minimum set point for coagulant flow…a maximum set point for coagulant flow and a flow increment rate for coagulant…the steps in the process herein are conducted primarily through the application of programming instruction run in controller 100, responsive to measured process variables supplied to controller 100 through its inputs 110 and operator interface 120…to enable controller 100 to continuously adjust the additive supply rates of pumps 200, 210 and 210 to the current additive rates adjusted for the flow rate of wastewater stream 1…each pump 200, 210 and 210 supplies its respective additive to system 10 at predetermined set point that is adjusted for wastewater flow rate by supplying appropriate outputs 112 to the pumps”), and wherein said at least one of the plurality of measurement devices and at least one total suspended solids measurement device are positioned adjacent to each other (see FIG. 2, measurement devices 140 and/or 150 are positioned adjacent to at least one total suspended solids measurement device 160).
Mit teaches a plurality of measurement devices/sensors; however, Mit does not specifically teach real-time and does not teach at least one real-time total solids measurement device.  Mit teaches numerous pumps connected to a controller 100 to further control a flow of inorganic coagulants from said inorganic coagulant containers (tubes 60) to said wastewater piping, but does not specifically teach a feeding valve.  Furthermore, although Mit teaches a controller 100 including a microprocessor 102, data memory 104, inputs 110 for accepting electrical signals, and a plurality of outputs 
Kosanda further teaches a coagulation-sedimentation system including an inorganic coagulant mixing tank 22, a solid-liquid separation tank 26, a suspended solid concentration meter 34, a controller 36, valves (see Kosanda paragraph 98) and a pump 42, wherein the controller 36 measures numerous variables and parameters, performs countless functions and algorithms based on measured data such as calculating a precise dose required or an adjusted coagulant dosage amount required, and compares the outputs to a predetermined set point to perform any additional adjustments needed (see Kosanda paragraphs 138-147 – “calculates an optimum coagulant dose…calculated from the suspended solid concentration in water to be treated…”).
Robertson further teaches a wastewater treatment system in real-time (see Robertson Abstract) (see Robertson paragraphs 8, 47, 146, 153 and 155), and also teaches determining a Total Dissolved Solids value (TDS) (see Robertson paragraphs 58-59 and 176).
Mit and Kosanda are analogous inventions in the art of treating and controlling wastewater.  It would have obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the wastewater treatment system of Mit to include a suspended solids concentration meter, a feeding valve and to further 
Mit, Kosanda and Robertson are analogous inventions in the art of treating and controlling wastewater.  It would have obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the wastewater treatment system of Mit, as modified by Kosanda, to monitor and control a wastewater treatment system in real-time and to determine a total dissolved solids value, as taught by Robertson, based on the total solids measurement device of Kosanda and the total suspended solids measurement device of Mit, in order to accurately and effective treat a wastewater stream (see Robertson paragraphs 58-59 and 176).

Regarding Claim 2:
The combination of Mit, Kosanda and Robertson teaches the system according to claim 1, wherein Mit further teaches said dewatering or thickening device is chosen from the group centrifugation device, filtration device, and sedimentation device; preferably centrifuge, filter press, or decanter (see FIGS. 1-2, wastewater treatment facility 20 including treatment tank 30) (see paragraphs 24-25 – “the present invention may be practiced in conjunction with a broad spectrum of wastewater filtration systems such as sedimentation systems, clarifiers, separators, equalization tanks and the like…”), attached to said wastewater piping between the inlet and the outlet (see FIGS. sedimentation systems, clarifiers, separators, equalization tanks and the like…”).

Regarding Claim 3:
The combination of Mit, Kosanda and Robertson teaches the system according to claim 1, wherein Kosanda further teaches the at least one total solids measurement device (see Kosanda paragraphs 138-147 – “calculates an optimum coagulant dose…calculated from the suspended solid concentration in water to be treated…”).
Mit, Kosanda and Robertson are analogous inventions in the art of treating and controlling wastewater.  It would have obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the wastewater treatment system of Mit, as modified by Robertson, to include a suspended solids concentration meter of Kosanda, attached to the wastewater piping before the inorganic coagulant container attachment point to said wastewater piping, or after the inorganic coagulant container attachment point to said wastewater piping of Mit, in order to efficiently measure a total solids value (see Kosanda paragraphs 138-147 – “calculates an optimum coagulant dose…calculated from the suspended solid concentration in water to be treated…”).



Regarding Claim 4:

Mit, Kosanda and Robertson are analogous inventions in the art of treating and controlling wastewater.  It would have obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the wastewater treatment system of Mit, as modified by Robertson, to include a suspended solids concentration meter of Kosanda, attached to the wastewater piping before the inorganic coagulant container attachment point to said wastewater piping, or after the inorganic coagulant container attachment point to said wastewater piping of Mit, in order to efficiently measure a total solids value (see Kosanda paragraphs 138-147 – “calculates an optimum coagulant dose…calculated from the suspended solid concentration in water to be treated…”).

Regarding Claim 5:
The combination of Mit, Kosanda and Robertson teaches the system according to claim 1, wherein Mit further teaches the dewatering or thickening device have a fluid outlet, attached to said at least one dewatering or thickening device (see FIGS. 1-2, wastewater treatment facility 20 including treatment tank 30) (see paragraphs 24-25 – “the present invention may be practiced in conjunction with a broad spectrum of wastewater filtration systems such as sedimentation systems, clarifiers, separators, equalization tanks and the like…”), attached to said wastewater piping between the sedimentation systems, clarifiers, separators, equalization tanks and the like…”).

Regarding Claim 6:
The combination of Mit, Kosanda and Robertson teaches the system according to claim 1, wherein Mit further teaches the total suspended solids measurement device measures light absorption, scattering, and depolarization as two sources of light passes through the wastewater (Examiner’s note:  this claim limitation is intended use of a total suspended solids measurement device) (see FIGS. 1-2, multiple total suspended solids sensors 160) (see paragraphs 48-50 – “turbidity meter 160 may be replaced by a total suspended solids sensor 160…total suspended solids (TSS) are continuously monitored…either by a single TSS sensor 160 in the effluent stream 2, or alternatively by a pair of TSS meters 160, one in the effluent stream 2 and one disposed between floc tubes 60 and tank 30…”).

Regarding Claim 7:
The combination of Mit, Kosanda and Robertson teaches the system according to claim 1, wherein Mit further teaches the total suspended solids measurement device
is attached to said wastewater piping before or after the inorganic coagulant container attachment point to said wastewater piping providing the inorganic coagulant 
is attached to the fluid outlet of the dewatering or thickening device; or a combination thereof (see FIGS. 1-2, multiple total suspended solids sensors 160) (see paragraphs 48-50 – “turbidity meter 160 may be replaced by a total suspended solids sensor 160…total suspended solids (TSS) are continuously monitored…either by a single TSS sensor 160 in the effluent stream 2, or alternatively by a pair of TSS meters 160, one in the effluent stream 2 and one disposed between floc tubes 60 and tank 30…”).

Regarding Claim 8:
The combination of Mit, Kosanda and Robertson teaches the system according to claim 1, wherein Mit further teaches the control unit have a database, a file, a data processor for receiving data and converting the received data on total solids content and total suspended solids content to a total dissolved solids value and correlate with at least a predetermined set point total dissolved solids value (TDS1) and displaying for a user connected to the network (see FIGS. 1-2, controller 100 including a microprocessor 102, data memory 104, inputs 110 for accepting electrical 

Regarding Claim 9:
The combination of Mit, Kosanda and Robertson teaches the system according to claim 1, wherein Mit further teaches the control unit is connected to a remote control unit via a network, the remote control unit having user interface capability, so that real time data of the dewatering and/or thickening processes may be transferred from the control unit to be displayed for a user being connected to the remote control unit via the network (see FIGS. 1-2, controller 100 including a microprocessor 102, data memory 104, inputs 110 for accepting electrical signals, and a plurality of outputs 112 for supplying signals to system 10 components”) (see paragraphs 26, 33, 36-37 and 49).

Regarding Claim 10:
The combination of Mit, Kosanda and Robertson teaches the system according to claim 9, wherein Mit further teaches the remote control unit is located in a cloud-based computing environment (see FIGS. 1-2, controller 100 including a microprocessor 102, data memory 104, inputs 110 for accepting electrical signals, and a plurality of outputs 112 for supplying signals to system 10 components”) (see paragraphs 26, 33, 36-37 and 49).


Regarding Claim 11:


Regarding Claim 12:
The combination of Mit, Kosanda and Robertson teaches the system according to claim 9, wherein Mit further teaches the remote control unit have a database, a file, a data processor for receiving data and converting the received data on total solids content and total suspended solids content to a total dissolved solids value and correlate with at least a predetermined set point total dissolved solids value (TDS1) and displaying for a user connected to the network (see FIGS. 1-2, controller 100 including a microprocessor 102, data memory 104, inputs 110 for accepting electrical signals, and a plurality of outputs 112 for supplying signals to system 10 components”) (see paragraphs 26, 33, 36-37 and 49).

Regarding Claim 13:
The combination of Mit, Kosanda and Robertson teaches the system according to claim 1, wherein Mit further teaches the control unit having user interface capability, so that real time data of the dewatering and/or thickening processes may be displayed for a user being connected to the control unit via the network (see FIGS. 1-2, controller 100 including a microprocessor 102, data memory 104, inputs 110 for accepting 

Regarding Claim 14:
The combination of Mit, Kosanda and Robertson teaches a method for monitoring or controlling a wastewater or sludge dewatering and/or thickening process system according to claim 1 (see claim 1 analysis above) (see Mit FIGS. 1-2, entire wastewater treatment system including wastewater inlet 1 and concentrated wastewater outlet 2) (see Mit paragraphs 3, 17-18 and 24 – “an automated system and method for treating wastewater that controls contaminant levels of a plurality of contaminants present in the wastewater…utilizes a controller…”), wherein Mit further teaches said method comprising using
a plurality of measurement devices (see FIG. 2, flow meters 140 and pH meters 150) (see paragraph 27); 
the total suspended solids measurement device providing measurements of total suspended solids content (see FIGS. 1-2, multiple total suspended solids sensors 160) (see paragraphs 48-50 – “turbidity meter 160 may be replaced by a total suspended solids sensor 160…total suspended solids (TSS) are continuously monitored…either by a single TSS sensor 160 in the effluent stream 2, or alternatively by a pair of TSS meters 160, one in the effluent stream 2 and one disposed between floc tubes 60 and tank 30…”); 
the control unit (see FIGS. 1-2, controller 100 including a microprocessor 102, data memory 104, inputs 110 for accepting electrical signals, and a plurality of outputs 
receiving data on the total suspended solids content measured in the wastewater piping;
controlling the flow of inorganic coagulant (see FIGS. 3 and 4A-4C) (see paragraphs 26, 33, 36-37 and 49 – “a controller 100…an operator interface 120…comprise one of many programmable logic controllers (PLCs) having configurable input and output cards, distributed logic controllers, personal computers or proprietary microprocessors…a minimum set point for coagulant flow…a maximum set point for coagulant flow and a flow increment rate for coagulant…the steps in the process herein are conducted primarily through the application of programming instruction run in controller 100, responsive to measured process variables supplied to controller 100 through its inputs 110 and operator interface 120…to enable controller 100 to continuously adjust the additive supply rates of pumps 200, 210 and 210 to the current additive rates adjusted for the flow rate of wastewater stream 1…each pump 200, 210 and 210 supplies its respective additive to system 10 at predetermined set point that is adjusted for wastewater flow rate by supplying appropriate outputs 112 to the pumps”).
Mit teaches a plurality of measurement devices/sensors; however, Mit does not specifically teach real-time and does not teach at least one real-time total solids measurement device.  Mit teaches numerous pumps connected to a controller 100 to further control a flow of inorganic coagulants from said inorganic coagulant containers (tubes 60) to said wastewater piping, but does not specifically teach a feeding valve.  Furthermore, although Mit teaches a controller 100 including a microprocessor 102, data memory 104, inputs 110 for accepting electrical signals, and a plurality of outputs 112 for supplying signals to system 10 components, Mit does not specifically recite the exact controller steps of determining in real time a first total dissolved solids value at a location in the wastewater piping and further controlling in real time the first total dissolved solids value so as to uphold at least a predetermined set point total dissolved solids value (TDS1), as recited in claim 14.
Kosanda further teaches a coagulation-sedimentation system including an inorganic coagulant mixing tank 22, a solid-liquid separation tank 26, a suspended solid concentration meter 34, a controller 36, valves (see Kosanda paragraph 98) and a pump 42, wherein the controller 36 measures numerous variables and parameters, performs countless functions and algorithms based on measured data such as calculating a precise dose required or an adjusted coagulant dosage amount required, and compares the outputs to a predetermined set point to perform any additional adjustments needed (see Kosanda paragraphs 138-147 – “calculates an optimum coagulant dose…calculated from the suspended solid concentration in water to be treated…”).
Robertson further teaches a wastewater treatment system in real-time (see Robertson Abstract) (see Robertson paragraphs 8, 47, 146, 153 and 155), and also teaches determining a Total Dissolved Solids value (TDS) (see Robertson paragraphs 58-59 and 176).
Mit and Kosanda are analogous inventions in the art of treating and controlling wastewater.  It would have obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the wastewater treatment system of Mit to include a suspended solids concentration meter, a feeding valve and to further include the controller steps of measuring, calculating and comparing parameter values to a threshold/limit, as taught by Kosanda, to precisely control a flow of inorganic coagulants within a wastewater stream of Mit (see Kosanda paragraphs 138-147 – “calculates an optimum coagulant dose…calculated from the suspended solid concentration in water to be treated…”).
Mit, Kosanda and Robertson are analogous inventions in the art of treating and controlling wastewater.  It would have obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the wastewater treatment system of Mit, as modified by Kosanda, to monitor and control a wastewater treatment system in real-time and to determine a total dissolved solids value, as taught by Robertson, based on the total solids measurement device of Kosanda and the total suspended solids measurement device of Mit, in order to accurately and effective treat a wastewater stream (see Robertson paragraphs 58-59 and 176).

Regarding Claim 15:
The combination of Mit, Kosanda and Robertson teaches the method according to claim 14, wherein Kosanda further teaches the at least one total solids measurement device (see Kosanda paragraphs 138-147 – “calculates an optimum coagulant dose…calculated from the suspended solid concentration in water to be treated…”).
Mit, Kosanda and Robertson are analogous inventions in the art of treating and controlling wastewater.  It would have obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the wastewater treatment system of Mit, as modified by Robertson, to include a suspended solids concentration meter of Kosanda, attached to the wastewater piping before the inorganic coagulant container attachment point to said wastewater piping, or after the inorganic coagulant container attachment point to said wastewater piping of Mit, in order to efficiently measure a total solids value (see Kosanda paragraphs 138-147 – “calculates an optimum coagulant dose…calculated from the suspended solid concentration in water to be treated…”).

Regarding Claim 16:
The combination of Mit, Kosanda and Robertson teaches the method according to claim 14, wherein Kosanda further teaches the at least one total solids measurement device (see Kosanda paragraphs 138-147 – “calculates an optimum coagulant dose…calculated from the suspended solid concentration in water to be treated…”).


Regarding Claim 17:
The combination of Mit, Kosanda and Robertson teaches the method according to claim 14, wherein Mit further teaches the control unit is connected to a remote control unit, having user interface capability, via a network, so that real time data of the dewatering and/or thickening processes may be transferred from the control unit and displayed for a user being connected to the remote control unit via the network (see FIGS. 1-2, controller 100 including a microprocessor 102, data memory 104, inputs 110 for accepting electrical signals, and a plurality of outputs 112 for supplying signals to system 10 components”) (see paragraphs 26, 33, 36-37 and 49).

Regarding Claim 18:
The combination of Mit, Kosanda and Robertson teaches the method according to claim 14, wherein Mit further teaches the control unit have user interface capability, 

Regarding Claim 19:
The combination of Mit, Kosanda and Robertson teaches a method for real-time monitoring or controlling a wastewater or sludge dewatering and/or thickening process by using a system according to claim 1 (see claim 1 analysis above) (see FIGS. 1-2, entire wastewater treatment system including wastewater inlet 1 and concentrated wastewater outlet 2) (see paragraphs 3, 17-18 and 24 – “an automated system and method for treating wastewater that controls contaminant levels of a plurality of contaminants present in the wastewater…utilizes a controller…”).

Regarding Claim 20:
	The combination of Mit, Kosanda and Robertson teaches the system according to claim 1, wherein Mit teaches total suspended solids measurement devices, Kosanda teaches total solids measurement devices, and Robertson further teaches real-time measurements and also teaches determining a total dissolved solids value (see claim 1 rejection for fully analysis/rejection).

Regarding Claim 21:
	The combination of Mit, Kosanda and Robertson teaches the system according to claim 1, wherein Mit further teaches the first location is before the inorganic coagulation container connection, and the second location is after the inorganic coagulation container connection (see FIG. 2, multiple total suspended solids sensors 160 located at an inlet stream and downstream towards an outlet stream) (see paragraphs 48-50 – “turbidity meter 160 may be replaced by a total suspended solids sensor 160…total suspended solids (TSS) are continuously monitored…either by a single TSS sensor 160 in the effluent stream 2, or alternatively by a pair of TSS meters 160, one in the effluent stream 2 and one disposed between floc tubes 60 and tank 30…”).


Response to Arguments
Applicant's arguments filed on 10/19/2020 and 10/30/2020 have been fully considered but focus on amended claims and new claims 20-21, which have been addressed above in the updated rejection (see above).
A new set of 112(b) claim rejections are made (see above).












Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627.  The examiner can normally be reached on Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKASH K VARMA/Examiner, Art Unit 1773